Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on June 9, 2022 and amendment after final filed April 4, 2022 has been entered.  Claims 1-11, 16-18 and 23-26 were canceled and Claim 12 was amended. Claims 12-15 and 19-22 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  
Claims 12-15 and 19-22 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 23-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed April 4, 2022.  

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Uretsky (WO2009152415 A2, cited previously) in view of Hsu (WO2012138867 A2, cited in Applicant’s IDS).
Uretsky teaches a method of treating drug induced cardiomyopathy comprising administering the vasodilator adrenomedullin with is a CLR/RAMP agonist as evidenced by Applicant’s specification (See paragraph 0005, PGPUB) (see claims 59-60 and 66 of Uretsky).  Uretsky further teaches wherein the drug induced cardiomyopathy is from a chemotherapeutic drug and in particular doxorubicin (see claims 87-88).  Doxorubicin induced cardiomyopathy meets the limitations of cardiotoxicity given that it is a cardiac toxic effect from administration of a toxic drug such as doxorubicin.  Uretsky additionally teaches that “… intravenous calcitonin-gene related peptide (CGRP) infusion or stimulation of myocardial calcitonin-gene related peptide receptors by calcitonin-gene related peptide receptor agonist, adrenomedullin, exerted a potent anti-apoptotic effect against cardiomyocyte death” (see page 5, last two lines, into page 6).
Uretsky is silent to wherein (i) the agonist is long-acting and specifically (ii) the dosage of 0.5 ug/kg weight.
However, Hsu teaches of long acting agonistic analogs for CLR/RAMP receptors that have an extended half-life in vivo.  In particular, Hsu teaches use of a long acting agonistic analogs for CLR/RAMP receptors as a vasodilator for reduction of blood pressure and treatment of myocardial injury (see claim 9 and paragraph 0040).  Hsu specifically teaches wherein the agonist comprises the sequence of SEQ ID NO:6 which is identical to instant SEQ ID NO:2 (See claim 6) and is a biologically active analog of adrenomedullin.  Hsu teaches wherein the agonist comprises the sequence of SEQ ID NO:6 which is identical to instant SEQ ID NO:33 (See claim 6) and SEQ ID NO:7 which is identical to the sequence of instant SEQ ID NO:27 (see claim 5) and is a biologically active analog of adrenomedullin.   The peptides are modified with a fatty acid (palmitic acid) to create a long acting analog (see Example 2, paragraph 0067) at the N-terminus reside (see claim 3) with amidation at the C-terminus.  The dosage used in Hsu is 100 nmoles/kg BW which was effective for a hypotensive effect over five hours in mice (see paragraph 0017). 
It would have been obvious before the effective filing date of the claimed invention to use the long acting adrenomedullin vasodilator analog of Hsu (instant SEQ ID NO:27) for treatment of doxorubicin induced cardiotoxicity/cardiomyopathy of Uretsky.  One of ordinary skill in the art would have been motivated to do so given that the analogs of Hsu have potent, long acting vasodilator properties for treatment of myocardial injury.  One of ordinary skill in the art would have been further motivated given that long acting activity of vasodilator would be beneficial therapeutically to allow a longer effect of the drug as a vasodilator and treating drug induced cardiomyopathy.  There is a reasonable expectation of success given that the adrenomedullin analog of Hsu has a potent vasodilator effect (which is the desired property of Uretsky for treating drug induced cardiotoxicity) and the effect is seen over an extended period of time.   
Regarding the dosage of the analog, Hsu teaches 30 and 100 nmoles/kg BW in a mouse but does not specifically teach the same units at least 0.5 µg/kg weight.  However, the dosages used in the examples of the specification are the same at 100 nmoles/kg and 30 nmoles/kg (see paragraph 0084, PGPUB).
Therefore, it would be obvious to one of ordinary skill in the art to optimize the dosage of the vasodilator (the adrenomedullin analog) for treatment of drug induced cardiotoxicity. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize dosing of the vasodilator (the longer acting adrenomedullin analog) to achieve optimal activity and therapeutic effectiveness (reduction of cardiotoxicity) in patients with chemotherapy induced cardiotoxicity. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding claims 13-15, Uretsky in view of Hsu teach treatment of doxorubicin induced cardiotoxicity (see claims 87-88 of Uretsky).  Furthermore, Uretsky specifically teaches that the compositions can be co-administered with the chemotherapeutic agent to reduce the cardio toxic effects) (see page 6, lines 8-11).  Uretsky in view of Hsu teaches wherein the agonist is a peptide modified by fatty acid conjugation and wherein the effect is greater than 1.5 hours (see paragraph 0017 of Hsu).

Response to Applicant’s Arguments
Applicant argues “With respect to now pending claims 12-15, without conceding to the correctness of the rejection, Applicants have amended the claims to specifically recite a peptide of SEQ ID NO:4 to SEQ ID NO:32 and SEQ ID NO:34, and submit the use of such peptides is not taught or suggested by the cited combination of art.”
Applicant’s arguments have been full considered but not found persuasive.  The Examiner acknowledged that instant SEQ ID NO:33 was removed from the claim, however, Hsu additionally teaches instant SEQ ID NO:27.  In particular, Hsu teaches wherein the agonist comprises the sequence of SEQ ID NO:6 which is identical to instant SEQ ID NO:33 (See claim 6) and SEQ ID NO:7 which is identical to the sequence of instant SEQ ID NO:27 (see claim 5) and is a biologically active analog of adrenomedullin.   The peptides are modified with a fatty acid (palmitic acid) to create a long acting analog (see Example 2, paragraph 0067) at the N-terminus reside (see claim 3) with amidation at the C-terminus thus meeting the limitations of instant SEQ ID NO:27 (see rejection above).  Thus, claims 12-15 remain rejected under Uretsky (WO2009152415 A2, cited previously) in view of Hsu (WO2012138867 A2, cited in Applicant’s IDS).


Allowable Subject Matter
As stated previously, Claim 19 is allowed (an now also new claims 20-22).  There is no art that teaches, suggests or provides motivation for making a peptide of SEQ ID NO: 18 for reduction of cardiotoxicity.  Instant SEQ ID NO: 18 is distinct from the peptide of Hsu in that it is truncated at the N-terminus of the adrenomedullin peptide and has a palmitate and a min-PEG attached to the N-terminal Lysine.  Given that claim 19 is allowable, dependent claims 20-22 are also considered allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654